Title: To Alexander Hamilton from Ebenezer Stevens, 19 April 1799
From: Stevens, Ebenezer
To: Hamilton, Alexander


New York, April 19, 1799. “Since I had the pleasure of addressing you under date of the 17th: instant I have considered, that it will be better for me to accept a Salary of Two thousand Dollars pr. Year from the date of my appointment as agent to the War department than to have a Commission on my disbursements to the first of February last and afterward a salary at that rate pr. annum.…”
